76 F.3d 374
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frank M. NEFF, Plaintiff-Appellant,v.ROXBURY CORRECTIONAL INSTITUTION;  state of Maryland;Talbot County, Maryland;  Social Service, Easton, Maryland;Easton Maryland Police Department;  Easton Maryland Jail;Bonnie Russ;  Marie Hill, State Attorney;  William Horne,Judge;  April Russ;  Officer;  The Chesapeake Center;  KarenWarner, Defendants--Appellees.
No. 95-7793.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 11, 1996.Decided Jan. 25, 1996.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   M.J. Garbis, District Judge.  (CA-95-2899-MJG)
Frank M. Neff, Appellant Pro Se.
D.Md.
AFFIRMED IN PART AND DISMISSED IN PART.
Before RUSSELL, HALL, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing without prejudice his 42 U.S.C. § 1983 (1988) complaint.   As to those claims which the district court properly held must be brought in a 28 U.S.C. § 2254 (1988) proceeding, we affirm on the reasoning of the district court.   Neff v. Roxbury Correctional Institution, No. CA-95-2899-MJG (D.Md. Oct. 20, 1995).


2
Because Appellant may amend his complaint to comply with Fed.R.Civ.P. 8(a) with respect to his § 1983 claims, we dismiss this portion of the appeal for lack of jurisdiction.  See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064 (4th Cir.1993);  28 U.S.C. § 1291 (1988).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED IN PART, DISMISSED IN PART